DETAILED ACTION
	The Examiner of Record has changed from Rodney Swartz to Jennifer Graser.
	Acknowledgment and entry of the Amendment submitted on 10/12/21 is made.  	Claims 1, 4, 5, 7, 18-20, 23-25, 33 and 36-38 are currently pending.
	All prior rejections are rendered moot in view of the new grounds of rejection.
Claim Rejections - 35 USC § 112-2nd paragraph
1.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claim 1 and dependent claims 4-7 thereof are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the anti-chemorepellant agent" in the second to last line of the claim.  There is insufficient antecedent basis for this limitation in the claim.  The preceding claim language does not recite the words ‘anti-chemorepellant agent”.  It appears that ‘the anti-chemorepellant agent’ should be changed to ‘the AMD3100”, otherwise it is unclear what agent the claim is referring to.  Appropriate correction and/or clarification is required.
Claim Rejections - 35 USC § 112-Written Description
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claims 1, 4, 5, 7, 18-20, 23-25, 33 and 36-38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The instant claims are drawn to, for instance:
(Claim 1) A method for treating a tumor resulting from any viral infection in a patient wherein a virus from the viral infection induces or expresses chemorepellant properties, the method comprising:

a) administering to the patient an effective amount of a fusion protein comprising a virus binding component and a stress protein component, wherein said virus binding component binds to the virus and said stress protein component activates antigen-presenting cells; and

b) concurrently administering to said patient an effective amount of AMD3100;

wherein the combination of the fusion protein and the anti-chemorepellant agent treats the tumor resulting from any viral infection.


(claim 18) A pharmaceutical composition for treating a tumor resulting from a
viral infection comprising:



(b) AMD3100.

33. (Currently Amended) A kit of parts for treatment of a tumor resulting from a viral infection in a patient, the kit comprising a therapeutically effective amount of AMD3100 and a fusion protein comprising a virus binding component and a stress protein component, wherein the virus binding component recognizes an antigen expressed by a tumor resulting from a viral infection.


The amendment to the claims for treating a tumor that is the result of a viral infection was entered in the claim amendments in the response of May 11, 2021.  Prior to that amendment the claims made no mention of treating a tumor.  The original claim set of 3/18/19 recites treating a pathogen-related disease in a patient wherein said pathogen induces or expresses chemorepellant propertied’ and the claims sets of 9/18/20 and 4/12/21 were amended to treating a viral infection (viral, bacterial, fungal or parasitic in 9/18/20 and limited to viral infection in 4/12/21) which induces or expresses chemorepellant properties.
Upon review of the original claim set and all claim set prior to 5/11/21 there is no mention of a tumor or treating a tumor resulting from a viral infection..  The original claim set broadly recites treating a ‘pathogen-related disease’.  Upon review of the instant specification the word ‘tumor’ is recited twice.
Paragraph [0022] Yaba monkey tumor virus and
Paragraph [00146] Description of Disclosure - DETX:[0146] In one embodiment, the tumor binding component is a single chain antibody, a variable domain, or a Fab domain.
Accordingly, the limitations for “treating a tumor resulting from a viral infection in a patient” and pharmaceutical composition “for treating a tumor resulting from a viral infection” and a “kit of parts for treatment of a tumor resulting from a viral infection in a are considered new matter.  Applicants must point to specific support by page and line number or remove the limitations from the claims.
	The “Design” Example in the specification, Example 1, is drawn to treating hepatitis b viral infection with a fusion protein comprising scFv (binding affinity to Hbsag) and Mycobacterium tuberculosis HSP70 protein (ATPase activity) components.  However, there are no results provided for this experiment and it is hypothetical at the time of filing. This Example recites treating the infection, but does not mention chronic HBV infection and resultant tumors causing liver cancer, e.g., does not teach specifically treating the tumor.  No passage in the instant specification could be found which provides written description support for treating a tumor resulting from a viral infection where the virus expresses chemorepellant properties.  It is not clear at the time the application was filed, had possession of the claimed invention. Additionally, the breadth of the instant claims is drawn to a large number of potential different viruses, infections and protein components.  
To fulfill the written description requirements set forth under 35 USC § 112, first paragraph, the specification must describe at least a substantial number of the members of the claimed genus, or alternatively describe a representative member of the claimed genus, which shares a particularly defining feature common to at least a substantial number of the members of the claimed genus, which would enable the skilled artisan to immediately recognize and distinguish its members from others, so as to reasonably convey to the skilled artisan that Applicant has possession the claimed invention. Applicants have not described the genus of claimed fusion proteins and viruses which cause tumors that are treated with such, that the specification might 
The purpose of the "written description" requirement is broader than tomerely explain how to "make and use"; the applicant must convey with reasonableclarity to those skilled in the art that, as of the filing date sought, he or she was inpossession of the invention. The invention is, for purposes of the "writtendescription" inquiry, whatever is now claimed. See Vas-Cath, Inc. v. Mahurkar,935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Federal Circuit, 1991).Furthermore, the written description provision of 35 USC § 112 is severable fromits enablement provision; and adequate written description requires more than amere statement that it is part of the invention and reference to a potential methodfor isolating it. The nucleic acid [product] itself is required.  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. The Guidelines for Examination of Patent Applications Under the 35 U.S.C. 112, paragraph 1, "'Written Description" Requirement (66 FR 1099-1111, January 5,2001) state, "[p]ossession may be shown in a variety of ways including description of an actual reduction to practice, or by showing the invention was 'ready for patenting' such as by disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention" (Id. at 1104). 

The scope of the claim includes numerous structural variants (i.e. any number of different stress proteins and virus binding components from any known virus which in combination can treat any tumor resulting from the viral infection), and the genus is 
There are no drawings or structural formulas disclosed of any of thesedifferent combinations which can successfully treat a tumor resulting from a viral infection and there are no results demonstrating such either. Based on the lack of knowledge and predictability in the art, those of ordinary skill in the art would not conclude that the applicant was in possession of theclaimed genus. 
Factors to be considered in determining whether undue experimentation isrequired, are set forth in In re Wands 8 USPQ2d 1400. They include (1) thequantity of experimentation necessary, (2) the amount of direction or guidancepresented, (3) the presence or absence of working examples, (4) the nature of theinvention, (5) the state of the prior art, (6) the relative skill of those in the art, (7)the predictability or unpredictability of the art and (8) the breadth of the claims. 
Applying the above test to the facts of record, it is determined that 1) nodeclaration under 37 C.F.R. 1.132 or other relevant evidence has been made ofrecord establishing the amount of experimentation necessary, 2) insufficient
Claim Rejections - 35 USC § 112- Enablement
5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claims 1, 4, 5, 7, 18-20, 23-25, 33 and 36-38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
 The amendment to the claims for treating a tumor that is the result of a viral infection was entered in the claim amendments in the response of May 11, 2021.  Prior 
Upon review of the original claim set and all claim set prior to 5/11/21 there is no mention of a tumor or treating a tumor resulting from a viral infection, nor are any results provided.  The original claim set broadly recites treating a ‘pathogen-related disease’.  Upon review of the instant specification the word ‘tumor’ is recited twice.
Paragraph [0022] Yaba monkey tumor virus and
Paragraph [00146] Description of Disclosure - DETX:[0146] In one embodiment, the tumor binding component is a single chain antibody, a variable domain, or a Fab domain.
	The “Design” Example in the specification, Example 1, is drawn to treating hepatitis b viral infection with a fusion protein comprising scFv(binding affinity to Hbsag) and Mycobacterium tuberculosis HSP70 protein (ATPase activity) components.  However, there are no results provided for this experiment and it is hypothetical at the time of filing. This Example recites treating the infection, but does not mention chronic HBV infection and resultant tumors causing liver cancer, e.g., does not teach specifically treating the tumor.  No passage in the instant specification could be found which provides written description support for treating a tumor resulting from a viral infection where the virus expresses chemorepellant properties.  It is not clear at the time 

Genentech Inc. v. Novo Nordisk A/S  (CAFC) 42 USPQ2d 1001 clearly states:  “Patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable.  See Brenner v. Manson, 383 U.S. 519, 536, 148 USPQ 689, 696 (1966) (stating, in context of the utility requirement, that "a patent is not a hunting license.  It is not a reward for the search, but compensation for its successful conclusion.")  Tossing out the mere germ of an idea does not constitute enabling disclosure. While every aspect of a generic claim certainly need not have been carried out by an inventor, or exemplified in the specification, reasonable detail must be provided in order to enable members of the public to understand and carry out the invention.”  The example provided in the instant application is only prophetic in nature based on predicted results, rather than actual results.  Further, the one Example is not drawn to the invention now claimed, e.g., it is to treating Hepatitis B infection and not for treating a tumor due to infection with HBV.  The breadth of the instant claims also is not limited to any particular virus or fusion protein.  The virus and protein components may be from any virus.  The nature of this art is highly unpredictable and the specification does not provide proper enablement for the claims.

Applying the above test to the facts of record, it is determined that 1) nodeclaration under 37 C.F.R. 1.132 or other relevant evidence has been made ofrecord establishing the amount of experimentation necessary, 2) insufficientdirection or guidance is presented in the specification with respect to the structure of the protein components in the fusion protein and the ability to treat a tumor caused by a viral infection, 3) the relative skill of those in the art is commonly recognized as quite high (post-doctoral level). With regard to (4) the nature of the invention and (5) the state of the prior art, these have been discussed above. One of skill in the art would require guidance, in order to make or use the fusion peptide components in the methods, kits and compositions as instantly claimed. 
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 4, 5, 7, 18-20, 23-25, 33 and 36-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gelfand et al (US 2011/0129484) in view of Pozansky et al (US 2008/0300165).
	Gelfand et al. teach self-assembling pharmaceutical compositions comprising a heat shock protein component fused to a pathogen binding component (e.g., biotin or antibodies), wherein said heat shock protein may be HSP70. Gelfand et al. teach that an effective dose may be administered to a subject for inducing an immune response. Gelfand et al. teach kits comprising the necessary components for treating infectious diseases in a patient (abstract; paragraphs 0004-0009, 0032-0047; 0154-0156). Gelfand teaches that the compositions can be used prophylactically to raise immunity against an antigen of interest, preventing the establishment and proliferation of viruses or cells in a subject expressing and exhibiting the antigen of interest or presenting portions thereof. In this manner, prevention of the establishment and proliferation of tumor or foreign cells expressing the antigen of interest may be achieved. The compositions provided herein can also be used therapeutically in a subject previously infected with viruses or harboring such cells to prevent further viral or cellular proliferation or to eliminate cells of the subject that proliferate, including tumor cells expressing and exhibiting the antigen of interest or presenting a portion of the antigen. 	Gelfand para. [0009] teaches the invention provides distinct advantages over existing technologies in allowing for: 1) preparation of vaccine to unidentified, uncharacterized antigen or antigens; 2) preparation of personalized vaccines; 3) rapid production of pharmaeutical compositions (e.g., vaccines), which, in turn, allow for including tumor antigen specific monoclonal antibodies of single-chain antibodies. Gelfand et al. teach kits comprising the necessary components for treating infectious diseases in a patient (abstract; paragraphs 0004-0009, 0032-0047; 0154-0156)
	At para. [0034] Gelfand teaches that an "antigen" refers to a target of an immune response induced by a composition described herein. An antigen may be a protein antigen and is understood to include an entire protein, fragment of the protein exhibited on the surface of a virus or an infected, foreign, or tumor cell of a subject as well as peptide displayed by an infected, foreign, or tumor cell as a result of processing and presentation of the protein, for example, through the typical MHC class I or II pathways. Examples of such foreign cells include bacteria, fungi, and protozoa. Examples of bacterial antigens include Protein A (PrA), Protein G (PrG), and Protein L (PrL). 	Gelfand at paragraph [0086] teaches that an example of such a cell is a tumor cell isolated from a subject, which is biotinylated and administered in conjunction with a heat shock protein fusion described herein. The tumor cell prior to introduction or reintroduction into a subject in the present invention is to be treated such that the cell no longer reproduces and causes harm to the subject to which it is administered. Such may be achieved by sublethally irradiating the tumor cell before or after biotinylation. The tumor cell expresses antigen on its surface, the identity of which may or may not be cell of a type of cancer to be treated or prevented by the methods of the present invention.   The cells include cancers which are caused by viral infection.  Such cells include, but are not limited to, for example, a human sarcoma cell or carcinoma cell, e.g., fibrosarcoma, myxosarcoma, liposarcoma, chondrosarcoma, osteogenic sarcoma, chordoma, angiosarcoma, endotheliosarcoma, lymphangiosarcoma, lymphangioendotheliosarcoma, synovioma, mesothelioma, Ewing's tumor, leiomyosarcoma, rhabdomyosarcoma, colon carcinoma, colorectal cancer, pancreatic cancer, breast cancer, ovarian cancer, prostate cancer, squamous cell carcinoma, basal cell carcinoma, adenocarcinoma, sweat gland carcinoma, sebaceous gland carcinoma, papillary carcinoma, papillary adenocarcinomas, cystadenocarcinoma, medullary carcinoma, bronchogenic carcinoma, renal cell carcinoma, hepatoma, bile duct carcinoma, choriocarcinoma, seminoma, embryonal carcinoma, Wilms' tumor, cervical cancer [HPV (human papillomaviruses], testicular tumor, lung carcinoma, small cell lung carcinoma, bladder carcinoma, epithelial carcinoma, glioma, astrocytoma, medulloblastoma, craniopharyngioma, ependymoma, pinealoma, hemangioblastoma, acoustic neuroma, oligodendroglioma, meningioma, melanoma, neuroblastoma, retinoblastoma; leukemias, e.g., acute lymphocytic leukemia and acute myelocytic leukemia (myeloblastic, promyelocytic, myelomonocytic, monocytic and HTLV-1 virus]; and polycythemia vera, lymphoma (Hodgkin's disease and non-Hodgkin's disease) [can be a viral cause from Epstein-Barr virus or Hepatitis C virus (HCV)], multiple myeloma, Waldenstrom's macroglobulinemia, or heavy chain disease cell.
However, Gelfand et al does not particularly exemplify the addition of an effective amount of AMD3100 to be co-administered.
	Poznansky et al. teach the administration of anti-chemorepellant agents (AMD3100, T-20, T-22, T-140, TE-14011, T-14012, TN14003, TAK-779, AK602, SCH-351125, tannic acid,NSC651016, thalidomide, GF109230X) as a method of enhancing an immune response at sites of pathogenic infection.  Poznansky et al. also teach kits comprising the required compounds for use in enhancing an immune response (abstract; paragraphs 0009-0010, 0021, 0086-0091; claims 1-4).
	Thus, it would have been obvious before the effective filing date of the claimed
invention to a person having ordinary skill in the art to treat a pathogen-related disease in a patient by administration of a composition comprising a fusion protein comprising a pathogen binding component and a stress protein component (as taught by Gelfand et al.) wherein said pathogen binding component may be antibodies to bacterial or viral antigens and concurrently administering to said patient an effective amount of anti-chemorepellant agent (as taught by Poznansky et al.) in order to achieve the maximal immune response for treatment of said pathogen-related disease. Gelfand et al teach that an antigen may be a protein antigen and is understood to include an entire protein, fragment of the protein exhibited on the surface of a virus or an infected, foreign, or tumor cell of a subject as well as peptide displayed by an infected, foreign, or tumor cell as a result of processing and presentation of the protein.
It also would be obvious to package the reagents in a convenient kit (as taught by Gelfand et al. and Poznansky et al.).  The combination of AMD3100 and a fusion protein comprising a virus binding component and a stress protein in a pharmaceutical composition would have been obvious.  The phrase “for treating a tumor resulting from a viral infection” is an intended use only.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.   The fusion proteins taught be Gelfand include the same stress protein and a virus binding component as recited in instant claim 18 and the addition of the AMD3100 to further enhance the immune response/treatment would have been obvious as recited above.
	With respect to the earlier filed Pozansky Declarations (9/18/20 & 5/11/21) commented on by the prior Examiner of record, the arguments contained within them, e.g., regarding a synergistic or unexpected effect, are not commensurate in scope with the broadly claimed invention which is not limited to a composition comprising HPV vaccine.  It is unclear what ‘pathogen binding component is used in this vaccine’. Further, the instant claims allow for virtually any virus with the potential to cause a tumor and any stress protein and virus binding component.  These different variables are not indicative of the function of the entire broadly claimed Genus which may include a huge variety of different components and different viral parts for viruses other than HPV.



Prior art not presently relied upon:
Jianping et al (Journal of hematology & oncology, (2014 Feb 24) Vol. 7, pp. 15.  Electronic Publication Date: 24 Feb 2014).
*it is noted that neither ovarian cancer and/or mesothelioma are not known in the prior or current art to be caused by a virus.
We developed a novel immunotherapeutic agent that links a single-chain antibody variable fragment (scFv) targeting mesothelin (MSLN), which is overexpressed on ovarian cancer and mesothelioma cells, to Mycobacterium tuberculosis(MTB) heat shock protein 70 (Hsp70), which is a potent immune     activator that stimulates monocytes and DCs, enhances DC aggregation and maturation and improves cross-priming of T cells mediated by DCs. The therapeutic efficacy of this fusion protein was evaluated in syngeneic and orthotopic mouse models of papillary ovarian cancer and malignant     mesothelioma.  Mice received 4 intraperitoneal (i.p.) treatments with     experimental or control proteins post i.p. injection of tumor cells.     Ascites-free and overall survival time was measured.  For the     investigation of anti-tumor T-cell responses, a time-matched study was     performed.  Splenocytes were stimulated with peptides, and IFNγ- or Granzyme B- generating CD3+CD8+ T cells were detected by flow cytometry. To examine the role of CD8+ T cells in the antitumor effect, we performed in vivo CD8+ cell depletion.  We further determined if the fusion protein increases DC maturation and improves antigen presentation as well as cross-presentation by DCs. RESULTS:  We demonstrated in vitro that the scFvMTBHsp70 fusion protein bound to the tumor cells used in this study through the interaction of scFv with MSLN on the surface of these cells, and induced maturation of bone marrow-derived DCs.  Use of this bifunctional fusion protein in both mouse models significantly enhanced survival and slowed tumor growth while augmenting tumor-specific CD8+ T-cell dependent immune responses. We also 
      


Correspondence regarding this application should be directed to Group Art Unit 1645. Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center located in Remsen.  The faxing of such papers must conform with the notice published in the Official Gazette, 1096 OG 30 (November 15,1989).  The Group 1645 Fax number is 571-273-8300 which is able to receive transmissions 24 hours/day, 7 days/week.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer E. Graser whose telephone number is (571) 272-0858.  The examiner can normally be reached on Monday-Thursday from 8:00 AM-6:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gary Nickol, can be reached on (571) 272-0835.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-0500.       

/JENNIFER E GRASER/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        1/11/22